Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 5-3-2021, with respect to 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pg. 9-11, with respect to the rejection(s) of claim(s) 102/103 under Nazerfard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Unger et al (“Towards latent context-aware recommendation systems” 2016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 15, 19-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazerfard et al (“Discovering Temporal Features and Relations of Activity Patterns” 2010) in view of Unger et al (“Towards latent context-aware recommendation systems” 2016)
1. Nazerfard disclose a device for generating personalized output from pattern recognition and prediction, the device comprising processing circuitry to:
identify, from activity data of a human subject, patterns of activity using clustering of events (See e.g. section I), wherein the events are identified using time, location, and activity type characteristics of the activity data (See e.g. section IIIA on activity pattern dataset with time, space/location, and state/type); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

identify, from the patterns of activity, meaningful patterns of activity, wherein the meaningful patterns of activity are identified based on co-occurrence of the time, location, and activity type characteristics for respective events (See e.g. Fig. 1 on temporal activity relation discovery from Association Rule mining process.  See also e.g. section II that association rule was to capture co-occurrence of events.  Examiner Note: as such, the activity discovery is based on co-occurrence of the time, location, and activity type characteristics for respective events);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

rank the identified meaningful patterns of activity, wherein the meaningful patterns of activity are ranked based on confidence and support of respective patterns to occur for the human subject with the co-occurrence of the time, location, and activity type (See e.g. Table V on Confidence for activities, equation 2 for support and 3 for confidence); 



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

perform the personalization action in the software application (See e.g. section I on activity reminder or anomaly detection). 
Unger disclose context aware activity recognition (thereby in same field of endeavor), and identify at least two of the identified meaningful patterns of activity are within a predefined range of confidence (See e.g. section 4.1 on activities such as still, tilting…etc. and confidence level);

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
receive temporal data from a source independent of the human subject based on identifying that there are at least two of the identified meaningful patterns of activity within a predefined range of confidence (See e.g. section 4.2 on human independent temporal data/context such as “time of day”, “weather”); 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

adjust the ranking of the at least two identified meaningful patterns of activity based on the temporal data (See e.g. section 3.4 on update parameters on each iteration. See also section 2 on re-ranking recommendation);

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Given the fact that weather context and re-ranking recommendations is known in the art, one having ordinary skill in the art would have been motivated to make this obvious modification.  It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.
Furthermore, given the advantage of Unger’s recommendation system (See e.g. abstract), one having ordinary skill in the art would also have been motivated to make this obvious modification.

6. Nazerfard disclose the device of claim 1, wherein the events are further identified using at least one of: activity information that is not specific to a particular user (See e.g. table II on taking medication activity for various members), an activity state that is not specific to a particular location (See e.g. table VI on activity such as housekeeping, taking medication), or historical activity data (See e.g. section II-A on collected (i.e. historical) data).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


7. Nazerfard disclose the device of claim 1, the processing circuitry further to: filter the patterns of activity, wherein the meaningful patterns of activity are further identified from a filtered subset of the patterns of activity having activities that match a pre-defined characteristics of a class of activities (See e.g. table VI on selected subset of predefined activities).

8. Nazerfard disclose the device of claim 1, the processing circuitry further to: perform ranking of the identified meaningful patterns of activity based on at least one metric applied to respective activities in the patterns of activity, the at least one metric determined from at least one of: event support for a co-occurrence (See e.g. equation 2), damped support for a co-occurrence over a defined period of time, event confidence for a co-occurrence over a defined period of time (see e.g. equation 3), density of the event for a co-occurrence over a defined period of time (See e.g. equation 1), a density factor for a co-occurrence, an event significance for a co-occurrence, a durational support for a co-occurrence (See e.g. table V on duration), or a frequency-aware significance for a co-occurrence.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claims 15, 19-21, 24-25 are drawn to claims above and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazerfard et al (“Discovering Temporal Features and Relations of Activity Patterns” 2010) in view of Unger et al (“Towards latent context-aware recommendation systems” 2016), and further in view of Cao (“An Integrated Framework for Human Activity Recognition” 2012)
4. Cao disclose preprocessing data (See e.g. preprocessing).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate preprocessing to achieve reliable performance.
Given the advantage of reliable performance, one having ordinary skill in the art would have been motivated to make this obvious modification.
The modified teaching disclose the device of claim 1, wherein operations to identify the patterns of activity, from the activity data of the human subject, include pre-processing of the events to remove data values not relevant to a class of activities, wherein the clustering of the events is performed on the pre-processed events.

5. Cao disclose generating synthetic events (See e.g. class imbalance correction using synthetic samples).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate synthetic samples to correct class imbalance 
Given the advantage of improved learning, one having ordinary skill in the art would have been motivated to make this obvious modification.
The modified teaching disclose the device of claim 1, wherein operations to identify the patterns of activity, from the activity data of the human subject, include creation of synthetic events from contextual evaluation of the time, location, and activity type characteristics of the activity data, wherein the clustering of the events is performed on the synthetic events (See e.g. class imbalance correction using synthetic samples.


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Claim 18 is drawn to claim above and is rejected for the same reason.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pessemier et al (“Context-aware recommendations through context and activity recognition in a mobile environment” 2013) also disclose context independent of human subject such as weather, time of day, are known in the art (See e.g. introduction).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2121